


EXHIBIT 10-2












SHORT TERM ACHIEVEMENT REWARD PROGRAM SUMMARY




--------------------------------------------------------------------------------






SHORT TERM ACHIEVEMENT REWARD PROGRAM




The Short Term Achievement Reward (“STAR”) Program is The Procter & Gamble
Company's (the “Company”) annual bonus program designed to motivate and reward
employees for achieving outstanding short term business results for the Company
and its subsidiaries. STAR awards are made pursuant to authority delegated to
the Compensation & Leadership Development Committee (the “C&LD Committee”) by
the Board of Directors for awarding compensation to the Company's principal
officers and for making awards under the Procter & Gamble 2009 Stock and
Incentive Compensation Plan (the “2009 Plan”) or any successor stock plan
approved in accordance with applicable listing standards.


I.    ELIGIBILITY


Employees at Band 3 or above and who worked at least 28 days (four calendar
weeks) during the applicable fiscal year are eligible to participate. Eligible
employees who do not work a full schedule (e.g., leaves of absence, disability,
and less-than-full time schedules) in the fiscal year in which the award is
payable may have awards pro-rated.




II.    Calculation


The individual STAR Award is calculated as follows:


(STAR Target) x (Business Unit Performance Factor) x (Total Company Performance
Factor)


•
The STAR Target for each participant is calculated as:



(Base Salary) x (STAR Target percent)


Base Salary at the end of the applicable fiscal year is used to calculate the
STAR award.


Generally, the STAR Target Percent is dependent on the individual's position and
level (Band) in the organization. The STAR Target percent for participants at
Band 7 or above is set by the C&LD Committee. The STAR Target percent for all
other participants is set by the Chief Executive Officer, with the concurrence
of the Global Human Resources Officer, pursuant to authority delegated to them
by the C&LD Committee. If an individual's position and/or level changes during a
fiscal year, and that change results in a new STAR Target Percent, the STAR
Target Percent is pro-rated according to the amount of time in each
position/level during the fiscal year. 


The Business Unit Performance Factor is based on the fiscal year success for the
appropriate STAR business unit. The STAR business units are defined by the
Global Human Resources Officer and may consist of business categories, segments,
geographies, functions, organizations or a combination of one or more of these
items. The STAR business units will be defined within ninety (90) days of the
beginning of the fiscal year, but may be adjusted as necessary to reflect
business and/or organizational changes (e.g., reorganization, acquisition,
merger, divestiture, etc.). The Business Unit Performance Factors can range from
53% to 167% with a target of 100%. In general, a committee consisting of at
least two of the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, Global Human Resources Officer and/or the Chief Operating Officer (the
“STAR Committee”), conducts a comprehensive retrospective assessment of the
fiscal year performance of each STAR business unit against previously
established goals for one or more of the following measures: Operating Total
Shareholder Return, Key Competitor Comparison, After Tax Profit, Operating Cash
Flow, Value Share, Volume, Net Outside Sales, Customer spending effectiveness,
SRAP cost progress, Transportation and warehouse cost progress, Internal
controls, Accounts receivable payscore (collection effectiveness), Organization
Head Self Assessment, and Cross Organization Assessment. The STAR Committee
makes a recommendation of an appropriate Business Unit Performance Factor to the
C&LD Committee. There may also be other factors significantly affecting STAR
business unit results positively or negatively which can be considered by the
STAR Committee when making its




--------------------------------------------------------------------------------




recommendation. No member of the STAR Committee makes any recommendation or
determination as to their own STAR award. As a result, there are certain
instances in which a Business Unit Performance Factor recommendation to the C&LD
Committee must be made exclusively by the Chief Executive Officer.


•
The Total Company Performance Factor is based on the total Company's success
during the fiscal year and ranges from 70% to 130%, with a target of 100%. The
same Total Company Performance Factor is applied to all STAR award calculations,
regardless of STAR business unit. It is determined using a matrix which compares
results against pre-established goals for fiscal year organic sales growth and
core earnings per share (“EPS”) growth for the fiscal year.



While the STAR Committee makes recommendations to the C&LD Committee regarding
the Business Unit and Total Company performance factors to be applied to all
STAR awards (except those for the STAR Committee members), only the final award
amounts for principal officers are approved specifically by the C&LD Committee.
The C&LD Committee has delegated the approval of STAR awards for other
participants to the Chief Executive Officer. The C&LD Committee has discretion
to use, increase or decrease the performance factors recommended by the STAR
Committee and/or to choose not to pay STAR awards during a given year.


Each year the C&LD Committee approves a cash pool for STAR awards equal to a
percentage of profit, and the C&LD Committee sets a limit on the portion of that
pool which can be awarded to each of the Named Executives subject to Section
162(m) of the Internal Revenue Service code. This ensures that any STAR awards
paid to such executives are fully tax deductible by the Company.


III.    timing and form


STAR awards are determined after the close of the fiscal year and are paid on or
about September 15. The award form choices and relevant considerations are
explained in payment preference materials generally in the form of Appendix 1.
Participants receive written notice of their award detailing the calculation,
generally in the form of Appendix 2. The grant letters used for those employees
who elect to receive awards in stock options or restricted stock units are
generally in the form of Appendix 3.


Generally, STAR awards are paid in cash. However, before the end of the calendar
year preceding the award date, eligible participants can elect to receive their
STAR award in forms other than cash. Alternatives to cash include stock options,
local deferral programs (depending on local regulations in some countries), or
restricted stock units and/or deferred compensation (for participants also in
the Business Growth Program). The Company converts cash to other forms of
payment (e.g., stock options, restricted stock units, etc.) using a conversion
factor that is reviewed and approved by the C&LD Committee annually. Any STAR
award paid in stock options, restricted stock units or other form of equity
shall be awarded pursuant to this program and the terms and conditions of the
2009 Plan or any successor stock plan approved in accordance with applicable
listing standards, as they may be revised from time to time.


IV.    SEPARATION FROM THE COMPANY


•
Retirement, Death or Special Separation with a Separation Package: If a
participant worked at least 28 days (4 calendar weeks) during the fiscal year,
the STAR award is pro-rated by dividing the number of calendar days the
participant was an “active employee” during the fiscal year by 365.



•
Voluntary Resignation or Termination for cause: Separating employees must have
been active employees as of June 30 (the close of the fiscal year for which the
award is payable) to receive an award.



Eligible participants who have left the Company will receive a cash payment
(equity such as stock options and RSUs can only be issued to active employees)
on the same timing as STAR awards or as soon thereafter as possible.




V.    CHANGE IN CONTROL






--------------------------------------------------------------------------------




Notwithstanding the foregoing, if there is a Change in Control in any fiscal
year, STAR awards will be calculated in accordance with Section II above, but
each factor will be calculated for the period from the beginning of the fiscal
year in which a Change in Control occurred up to and including the date of such
Change in Control (“CIC Period”). “Change in Control” shall have the same
meaning as defined in the 2009 Plan or any successor stock plan.




VI.    GENERAL TERMS AND CONDITIONS


While any STAR award amount received by one individual for any year shall be
considered as earned remuneration in addition to salary paid, it shall be
understood that this plan does not give to any officer or employee any contract
rights, express or implied, against any Company for any STAR award or for
compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD or STAR Committees.


Each award to the Chairman of the Board, Chief Executive Officer, Vice-Chairs,
Group Presidents, Presidents, Global Function Heads and Senior Vice Presidents
and equivalents, made pursuant to this plan, is subject to the Senior Executive
Recoupment Policy adopted by the C&LD Committee in December 2006.


This program document may be amended at any time by the C&LD Committee.


























































